      

      
 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                      No. CV-18-1403-PHX-DGC (DMF)
 9   Robert Dean Endreson,
10                       Petitioner,
                                                      ORDER
11   vs.
12   Charles L. Ryan, Director of the Arizona
     Department of Corrections; and the
13   Attorney General of the State of Arizona,
14                       Respondents.
15
16
17          Petitioner Robert Dean Endreson has filed a petition for writ of habeas corpus and
18   a motion for discovery. Docs. 1, 10. Magistrate Judge Deborah M. Fine issued a report
19   recommending that the petition and motion be denied (“R&R”). Doc. 11. Petitioner filed
20   an objection. Doc. 16. Respondents filed a response to the objection. Doc. 17. For
21   reasons stated below, the Court will accept the R&R and deny the petition and motion.
22   I.     Background.
23          Petitioner was convicted of first-degree murder in two separate state court cases in
24   1969. See State v. Endreson, Case Nos. CR-54712, CR-54669 (Maricopa Cty. Super.
25   Ct.); see also State v. Endreson, 498 P.2d 454 (Ariz. 1972); State v. Endreson, 506 P.2d
26   248 (Ariz. 1973). He was sentenced to death in each case, but the sentences were later
27   reduced to life imprisonment in the wake of Furman v. Georgia, 408 U.S. 238 (1972).
28   See Endreson, 506 P.2d at 249.


                                                 1
                                                   
      

      
 1          The murders occurred on March 12, 1968. See id.; Endreson, 498 P.2d at 455.
 2   Petitioner was 20 years old, but was a “juvenile” by law because Arizona’s age of
 3   majority at the time was 21 years. See Stanley v. Stanley, 541 P.2d 382, 382 (Ariz. 1975).
 4   The legislature later reduced the age of majority to 18 years. See id.; A.R.S. § 8-101(1)
 5   (effective Aug. 13, 1972).
 6          On August 28, 2013, the state trial court appointed counsel for Petitioner and
 7   initiated a Rule 32 post-conviction relief proceeding to address the effect of Miller v.
 8   Alabama, 567 U.S. 460 (2012), on Petitioner’s life sentences. Doc. 8-1 at 17-19. In
 9   Miller, the United States Supreme Court held that “mandatory life without parole for
10   those under the age of 18 at the time of their crimes violates the Eighth Amendment’s
11   prohibition on ‘cruel and unusual punishments.’” 567 U.S. at 472. After briefing on
12   Miller, the state court determined that the decision applied retroactively, but denied relief
13   because Petitioner was older than 18 when he committed the murders. Doc. 8-3 at 24-30.
14          The Arizona Court of Appeals granted review but denied relief. Id. at 55-58; see
15   State v. Endreson, No. 1 CA-CR-14-0577 PRPC, 2016 WL 5073985 (Ariz. Ct. App.
16   Sept. 20, 2016).     The court found that while Miller makes frequent reference to
17   “children” and “juveniles,” the decision has no application to Petitioner’s case because
18   the ultimate holding applies only to “those under the age of 18 at the time of their
19   crime[.]” Endreson, 2016 WL 5073985, at *1 (quoting Miller, 567 U.S. at 465). The
20   court noted that the Supreme Court’s intention “to draw the line at 18 years of age in
21   Miller is made clear by earlier decisions that likewise established constitutional
22   limitations on the sentencing of juvenile offenders.” Id. at *2 (citing Graham v. Florida,
23   560 U.S. 48, 74-75 (2010); Roper v. Simmons, 543 U.S. 551, 568-74 (2005)). The court
24   affirmed the lower court’s ruling that Miller provides no basis for granting Petitioner
25   relief from his life sentences because he was over the age 18 when he committed the
26   crimes. Id. The court further held that the lower court did not abuse its discretion in
27   declining to hold an evidentiary hearing because the sole issue was a legal one – the
28


                                                  2
                                                    
      

      
 1   interpretation of Miller and its possible application to undisputed facts. Id. The Arizona
 2   Supreme Court denied review, and the mandate issued May 23, 2017. Doc. 8-3 at 74-76.
 3          Petitioner filed the present habeas petition on May 4, 2018. Doc. 1. Petitioner
 4   claims that because he was a juvenile by law at the time of the murders, his life sentences
 5   without parole are unconstitutional under Miller. Id. at 6-31. He further claims that the
 6   denial of a post-conviction evidentiary hearing on his Miller claim violates his due
 7   process rights. Id. at 6. Judge Fine recommends that the petition be denied because the
 8   Court of Appeals’ decision upholding the life sentences was neither contrary to, nor an
 9   unreasonable application of, clearly established federal law. Doc. 11 at 9-10.1
10   II.    R&R Standard of Review.
11          This Court “may accept, reject, or modify, in whole or in part, the findings or
12   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court
13   “must review the magistrate judge’s findings and recommendations de novo if objection
14   is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
15   2003) (en banc). The Court is not required to conduct “any review at all . . . of any issue
16   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);
17   see also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). 
18   III.   Discussion.
19          A.     The AEDPA’s Standard of Review.
20          Petitions for writs of habeas corpus are governed by the Antiterrorism and
21   Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2241 et seq. The AEDPA
22
            1
               Petitioner appears to be one of the “old code lifers” who fall between Arizona’s
23   old statutory scheme when they were sentenced, which called for indeterminate life
     sentences subject to commutation to a term of years, and an amended statutory scheme
24   for offenders after 1973 that allowed parole after 25 years. The only state law path
     for “old code” prisoners to ever be released appears to be through the now-rarely
25   used commutation procedure. See Doc. 9-2 at 27-29; Steve Twist, Comments on
     House Bill 2525, Ariz. St. L.J. for Soc. Justice, Vol. 1.1, at 88 (2011), located at
26   https://ljsj.files.wordpress.com/ 2011/08/comments-on-house-bill-2525.pdf. Even if this
     “old code” issue could be brought in a federal habeas action, this and any other
27   non-Miller issue Petitioner raises in his habeas petition was not exhausted in state court
     and is now procedurally defaulted without excuse. See Doc. 11 at 5-7; 28 U.S.C.
28   § 2254(b)(1), (c).


                                                  3
                                                   
      

      
 1   requires federal courts to defer to the last reasoned state court decision, see Murray v.
 2   Schriro, 882 F.3d 778, 801 (9th Cir. 2018), which in this case is the Arizona Court of
 3   Appeals’ decision affirming Petitioner’s life sentences, see Endreson, 2016 WL 5073985.
 4   This Court may grant Petitioner’s habeas petition only if he shows that the Court of
 5   Appeals’ decision was “contrary to, or involved an unreasonable application of, clearly
 6   established Federal law, as determined by the Supreme Court of the United States[.]” 28
 7   U.S.C. § 2254(d)(1).2
 8          The AEDPA “reflects the view that habeas corpus is a ‘guard against extreme
 9   malfunctions in the state criminal justice systems,’ not a substitute for ordinary error
10   correction through appeal.” Harrington v. Richter, 562 U.S. 86, 102 (2011) (quoting
11   Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979)). The Court therefore must “avoid
12   applying [the] AEDPA in a manner that displays ‘a lack of deference to the state court’s
13   determination and an improper intervention in state criminal processes.’” John-Charles
14   v. California, 646 F.3d 1243, 1253 (9th Cir. 2011) (quoting Harrington, 562 U.S.
15   at 104)).
16          B.     Judge Fine’s R&R.
17          Judge Fine agreed with the Arizona Court of Appeals’ reasoning that Miller,
18   Graham, and Roper were based on an age-drawn line of 18 years between juveniles and
19   adults for purposes of criminal sentencing. Doc. 11 at 9. The Court of Appeals, Judge
20   Fine found, reasonably concluded that Petitioner is not entitled to relief because there is
21   no clearly established Supreme Court precedent holding that the imposition of a life
22   sentence without parole on a 20-year old offender, or on a person over 18 years of age but
23   not older than the state’s age of majority, violates the Eighth Amendment. Id. at 10
24   (citing White v. Woodall, 572 U.S. 415, 426 (2014) (“‘[I]f a habeas court must extend a
25   rationale before it can apply to the facts at hand,’ then by definition the rationale was not
26
            2
              Because there is no dispute that Petitioner was 20 years old at the time of the
27   murders, and under the age of majority pursuant to then-existing state law, the Court of
     Appeals’ application of Miller was not “based on an unreasonable determination of the
28   facts[.]” § 2254(d)(2).


                                                  4
                                                    
      

      
 1   ‘clearly established at the time of the state-court decision.’”) (citation omitted);
 2   Harrington v Richter, 562 U.S. 86, 101, 131 (2011) (“It is not an unreasonable
 3   application of clearly established Federal law for a state court to decline to apply a
 4   specific legal rule that has not been squarely established by [the Supreme Court].”)).
 5   Judge Fine further found that the lack of an evidentiary hearing in state court did not deny
 6   Petitioner due process because the Court of Appeals assumed that Petitioner was 20 years
 7   old and a “juvenile” by law at the time of the murders. Id.
 8           Judge Fine recommends that Petitioner’s motion for discovery be denied because
 9   he has failed to show good cause. Id. at 11. Specifically, he presents no specific
10   allegations showing a “reason to believe that [he] may, if the facts are fully developed, be
11   able to demonstrate that he is entitled to relief.” Id. (quoting Bracy v. Gramley, 520 U.S.
12   899, 904 (1997)).
13           D.    Petitioner’s Objection.
14           Petitioner’s objection essentially reiterates the arguments made in his petition. He
15   contends that his life sentences are unconstitutional under Miller because he was
16   “a juvenile from day one” under Arizona law. Doc. 16 at 1. He notes that Judge Fine
17   acknowledged that the majority age in Arizona was 21 years at the time of his crimes. Id.
18   at 3.
19           As the Arizona Court of Appeals rightly explained, “Miller placed a constitutional
20   limitation on the states’ authority to sentence offenders who committed their offenses
21   when they were under the age of 18, not offenders who committed their offenses before
22   they reached the age of majority as that may be defined by each individual state.”
23   Endreson, 2016 WL 5073985, at *1. The Supreme Court’s opinion in Graham referred
24   often “to ‘juvenile offenders’ in general, but drew a ‘clear line’ to differentiate between
25   who is and who is not a ‘juvenile offender.’” Id. at *2 (quoting Graham, 560 U.S. at 74).
26   The Court expressly held that “[b]ecause ‘the age of 18 is the point where society draws
27   the line for many purposes between childhood and adulthood,’ those who were below that
28   age when the offense was committed may not be sentenced to life without parole for a


                                                  5
                                                    
      

      
 1   nonhomicide crime.” Graham, 560 U.S at 74-75 (quoting Roper, 543 U.S. at 574). And
 2   the Supreme Court held in Roper that states could not impose the death penalty for
 3   offenders the Court repeatedly identified as “juvenile offenders under 18.” 543 U.S.
 4   at 568-74.
 5         The defendant in each of these cases was younger than 18 at the time of the
 6   offense. See Miller, 567 U.S. at 465 (age 14); Graham, 560 U.S. at 52 (age 16); Roper,
 7   543 U.S. at 555 (age 17). The Arizona Court of Appeals reasonably held that, “[b]ecause
 8   [Petitioner] was over 18 when he committed his offense, . . . Miller provides no basis for
 9   granting him relief from his life sentence.” Endreson, 2016 WL 5073985, at *2.
10         In his request for discovery, Petitioner seeks production of underlying state court
11   records concerning his sentencing and legislative materials relating to the change in the
12   age of majority. Docs. 10 at 5-6, 16 at 1. He asserts that the discovery “will make the
13   case more accessible.” Doc. 10 at 1. But this discovery will not change the fact that the
14   Supreme Court has drawn the line of constitutional significance in Miller, Graham, and
15   Roper at age 18. Judge Fine correctly concluded that Petitioner has failed to show
16   “good cause” for the discovery. Doc. 11 at 11 (citing Gramley, 520 U.S. at 904; Rule
17   6(a) of the Rules Governing § 2254 Cases).
18         IT IS ORDERED:
19         1.     Judge Fine’s R&R (Doc. 11) is accepted.
20         2.     Petitioner’s petition for writ of habeas corpus (Doc. 1) is denied.
21         3.     Petitioner’s motion for discovery (Doc. 10) is denied.
22         4.     A certificate of appealability and leave to proceed in forma pauperis on
23   appeal are denied.
24         5.     The Clerk is directed to terminate this action.
25         Dated this 5th day of March, 2019.
26
27
28


                                                  6
                                                   
